DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application filed on 06/03/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 1-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1: Claim 1 recites at L. 5 the term “a first value” and L. 10 the term “the first limit value”, it is not clear if the term recited in L.10 is linked back to the term recited at L. 5, yielding indefiniteness. To further advance prosecution the term recited at L. 10 is interpreted to be linked back to the term recited at L. 5, i.e. the term at L. 10 is interpreted as “the load or equivalently the inlet temperature produced by the first value”.

Regarding Claim 2: Claim 2 recites “an upper limit value of the first fuel flow rate command value that suppresses an increase in the upper limit value of the first fuel flow rate command value”. It is not clear how the upper limit can suppress an increase of itself, yielding indefiniteness. To further advance prosecution the above limit is interpreted as “an upper limit value of the first fuel flow rate command value that suppresses an increase in the first fuel flow rate command value”. In addition, Claim 2 recites the term “the first limit value” while Claim 1 for which Claim 2 depends thereof recites the term “a first value”. It is not clear if the term recited in Claim 2 refers back to the term recited in Claim 1, yielding indefiniteness. To further advance prosecution the term recited in Claim 2 is interpreted as referring back to the term recited in Claim 1, i.e. “the first value”.

Regarding Claim 7: : Claim 7 recites at L. 5 the term “an upper limit value” and L. 10-11 the term “the first limit value”, it is not clear if the term recited in L.10-11 is linked back to the term recited at L. 5, yielding indefiniteness. To further advance prosecution the term recited at L. 10-11 is interpreted to be linked back to the term recited at L. 5, i.e. the term at L. 10-11 is interpreted as “the load or equivalently the inlet temperature produced by the first value”.


Regarding Claim 8: Claim 8 recites the term “the first limit value” at L. 8  which lacks of antecedent basis as well as of relationship with other claims terms, e.g. flow rate value, yielding indefiniteness. . To further advance prosecution, the term is interpreted as “interpreted as the load or equivalently the inlet temperature produced by a first limit value of the flow rate value”. In addition, Claim 8 recites at L. 8 the term “a second fuel flow rate command” and at L. 13 the term “a second fuel flow rate command”. It is not clear if the term recited at L. 13 refers or not to the term recited at L. 8, yielding indefiniteness. . To further advance prosecution the term recited at L. 13 is interpreted to not refer back to the term recited at L. 8, i.e. interpreted as “a supplementary second fuel flow rate command”.

Regarding Claims 2-8: Claims 2-8 are also rejected for being dependent on rejected Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US2002/0011063) as evidenced by Uyama (JP 2015-186319A wherein US 2017/0089268 is used as translation and reference).

Regarding Claim 1: Nagata discloses a gas turbine control apparatus (10; Fig. 1) comprising: a first control signal output (CSO) calculation unit (20; Fig.1) configured to calculate a first fuel flow rate command value (S1; Fig. 1) indicating a command value CSO of a fuel input (see [0106] wherein S1 is commensurate with a degree of opening of the fuel valve 9) amount so that an output of a gas turbine matches a target output (see [0116] wherein the degree of opening corresponds to a load of the gas turbine, i.e. target output); and a second CSO calculation unit (22a; Fig. 3) configured to calculate a first value (S2; Figs. 1 and 3)  based on a deviation obtained by subtracting (see 22a; Fig. 3 and [0110]) a second limit value (“load-limiting set value”; Fig. 3) from an estimated value of a turbine inlet temperature of the gas turbine (“generator output”; Fig. 3 wherein the generator output is proportional to the turbine inlet temperature see Uyama [0064]), the second limit value relating to the estimated value and being set such that the estimated value does not exceed the first limit value (interpreted as the load or equivalently the inlet temperature produced by the first value) of the turbine inlet temperature (see Figs. 4-5 wherein the load produced by S2 is above the generator output produced by S1).


    PNG
    media_image1.png
    618
    734
    media_image1.png
    Greyscale

Regarding Claim 2: Nagata discloses all the limitations of Claim 1, as stated above, and further discloses wherein the second CSO calculation unit is configured to calculate, as the first value, an upper limit value (see annotated figure 063’) of the first fuel flow rate command value that suppresses an increase in the upper limit value of the first fuel flow rate command value (interpreted as an increase of the first fuel flow rate) (see annotated figure 063’; [00115]) when the deviation is equal to or greater than a predetermined deviation ( TW see annotated figure 063’; [00115]) in which the estimated value of the turbine inlet temperature is determined to exceed the first limit value (see annotated figure 063’; and [00115] wherein S1 is determined to exceed S2).


Regarding Claim 3: Nagata discloses all the limitations of Claim 2, as stated above, and further discloses, wherein the second CSO calculation unit is configured to fix the upper limit value of the first fuel flow rate command value to a currently calculated upper limit value ([00115] wherein S2 is increased by a upper limiting rate calculated by the increase-rate calculator 21c to fix/limit the increase of S1) when the deviation is equal to or greater than the predetermined deviation (TW see annotated figure 063’; [00115]).

Regarding Claim 4: Nagata discloses all the limitations of Claim 2, as stated above, and further discloses wherein the second CSO calculation unit is configured to fix the upper limit value of the first fuel flow rate command value to a currently calculated upper limit value (see [00109] wherein S2 is increased by a specific, i.e. predetermined, upper limiting rate to fix/limit the increase of S1) when the deviation is equal to or greater than the predetermined deviation (TW see annotated figure 063’; [00115]).


Regarding Claim 5: Nagata discloses all the limitations of Claim 2, as stated above, and further discloses, wherein the second CSO calculation unit is configured to fix the upper limit value of the first fuel flow rate command value to a value corresponding to the deviation (see [00109] wherein the change rate limiter 21d is a function of the predetermined tracking width TW) when the deviation is equal to or greater than the predetermined deviation (TW see annotated figure 063’; [00115]).


Regarding Claim 6: Nagata discloses all the limitations of Claim 1, a stated above, and further discloses wherein the second CSO calculation unit is configured to calculate, as the first value, a second fuel flow rate command value (b3’; Fig. 4) by adding a predetermined value (see [00116] predetermined tracking width TW) to a post-selection fuel flow rate (b3; Fig. 4) command value that is currently selected among a plurality of fuel flow rate command values that include the first fuel flow rate command value (b3 is a subpart of S1; see Fig. 4) when the deviation is not equal to or greater than a predetermined deviation in which the estimated value of the turbine inlet temperature is determined to exceed the first limit value (TW; annotated figure 063’ and [00116]), and the second CSO calculation unit is configured to calculate, as the first value, a second fuel command value that suppresses the post-selection fuel flow rate command value when the deviation is equal to or greater than the predetermined deviation (see [00115-00117], Figs. 3-4 wherein S1 varies sharply without limitations).


Regarding Claim 7: Nagata discloses a gas turbine control method (10; Fig. 1, the apparatus discloses its method of operation)  comprising: calculating a first fuel flow rate command value (S1; Fig. 1) indicating a command value control signal output (CSO) of a fuel input amount so that an output of a gas turbine matches a target output (see [0106] wherein S1 is commensurate with a degree of opening of the fuel valve 9), by a first CSO calculation unit (20; Fig.1); and calculating an upper limit value (S2; Figs. 1 and 3) of the first fuel flow rate command value, by a second CSO calculation unit (22a; Fig. 3), wherein the second CSO calculation unit calculates the upper limit value of the first fuel flow rate command value based on a deviation obtained by subtracting (see 22a; Fig. 3 and [0110])  a second limit value (“load-limiting set value”; Fig. 3)  from 3an estimated value of a turbine inlet temperature of the gas turbine (“generator output”; Fig. 3 wherein the generator output is proportional to the turbine inlet temperature see Uyama [0064]), the second limit value relating to the estimated value and being set such that the estimated value does not exceed the first limit value (interpreted as the load or equivalently the inlet temperature produced by the first value) of the turbine inlet temperature (see Figs. 4-5 wherein the load produced by S2 is above the generator output produced by S1).


Regarding Claim 8:  Nagata discloses a gas turbine control method (10; Fig. 1, the apparatus discloses its method of operation) comprising: calculating a first fuel flow rate command value (S1; Fig. 1) indicating a command value control signal output (CSO) of a fuel input amount so that an output of a gas turbine matches a target output (see [0106] wherein S1 is commensurate with a degree of opening of the fuel valve 9), by a first CSO calculation unit (20; Fig.1); and calculating a deviation by subtracting (22a; Fig. 3 and [0110])   a second limit value (“load-limiting set value”; Fig. 3)   from an estimated value of a turbine inlet temperature of the gas turbine (“generator output”; Fig. 3 wherein the generator output is proportional to the turbine inlet temperature see Uyama [0064]), by second CSO calculation unit (22a; Fig. 3), the second limit value relating to the estimated value and being set such that the estimated value does not exceed the first limit value (interpreted as the load or equivalently the inlet temperature produced by a first limit value; S2; Figs. 4-5) of the turbine inlet temperature (see Figs. 4-5 wherein the load produced by S2 is above the generator output produced by S1), calculating a second fuel flow rate command (b3’; Fig. 4) by adding a predetermined value (see [00116] predetermined tracking width TW) to a post-selection fuel flow rate (b3; Fig. 4) command value that is currently selected among a plurality of fuel flow rate command values that include the first fuel flow rate command value (b3 is a subpart of S1; see Fig. 4) when the deviation is not equal to or greater than a predetermined deviation in which the estimated value of the turbine inlet temperature is determined to exceed the first limit value (interpreted to a first limit value; S2 Figs. 3-4) (TW; annotated figure 063’ and [00116]), calculating a second fuel command value (interpreted as a supplementary second fuel command value) (S3; Fig. 4) that suppresses the post-selection fuel flow rate command value when the deviation is equal to or greater than the predetermined deviation (see [00115-00117], Figs. 3-4 wherein C3, i.e. the post-selection fuel flow rate is suppressed, dashed-line, to follow S3 when the deviation is too high).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741